Citation Nr: 1113960	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  09-34 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Evaluation of posttraumatic stress disorder (PTSD), currently rated at 30 percent. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active service from June 1966 to April 1970, and from October 1975 to September 1993.  

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.


FINDING OF FACT

The Veteran's PTSD symptomatology is most closely approximates occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an initial disability rating of 50 percent, but not higher, for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The rating claim on appeal arises from the Veteran's disagreement with the initial rating assigned for PTSD after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  

The United States Court of Appeals for Veterans Claims (CAVC) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records and all of the identified post-service private and VA treatment records.  In addition, the Veteran was afforded a VA examination.  This examination was adequate because it was performed by a medical professional based on a review of claims file, solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The resulting diagnoses and rationales were consistent with the examination and the record.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).

The Veteran has stated that he disagrees with the examiner's conclusions regarding his level of symptomatology; however, this alone is not reason to find the examination inadequate.  The Veteran has stated that he was taking medication at the time of the examination, and that this affected his presentation to the examiner.  However, as will be addressed below, to the extent of any conflict between the Veteran's description of his symptoms and that of the examiner, the Board accepts the Veteran's account, and those submitted on his behalf.  

II.  Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is or primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in Fenderson, the CAVC noted an important distinction between an appeal involving a claimant's disagreement with the initial rating assigned at the time a disability is service connected.  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the evidence since the effective date of the grant of service connection is required.  See Fenderson, 12 Vet. App. at 126.

In the process of evaluating a mental disorder, VA is required to consider a number of pertinent factors, such as the frequency, severity, and duration of a veteran's psychiatric symptoms.  See 38 C.F.R. § 4.126.  After consideration of these factors, and based on all the evidence of record that bears on occupational and social impairment, VA must assign a disability rating that most closely reflects the level of social and occupational impairment a veteran is suffering.

The Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one general rating formula for mental disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  

The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  See 38 C.F.R. § 4.126.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (1992).  The Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

In the July 2008 rating decision, the RO granted service connection and assigned an initial 30 percent rating for PTSD, pursuant to Diagnostic Code 9411, effective October 29, 2007.  

Pertinent to the claim on appeal, the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:  

100% Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

50% Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

30% Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

After a review of the evidence, including the Veteran's testimony and written statements, the Board concludes that the criteria for a 50 percent disability rating are more nearly approximated than those for the current 30 percent rating.  

The Veteran has described his PTSD symptoms in correspondence to VA and in clinical evaluations.  He has described experiencing daily depression, self-imposed social isolation, and a sense that he must remain unemotional, to avoid experiencing emotional lows.  

In many ways, the Veteran's symptoms are well characterized by the criteria for the 30 percent level.  He appears to be generally functioning satisfactorily, with routine behavior, self-care and conversation normal.  In fact, the June 2008 VA examiner found that his symptoms best fit this description.  However, the Veteran does demonstrate several of the criteria that are specified as being consistent with the 50 percent level, such as panic attacks more than once a week, constricted affect, disturbances of motivation and mood, as well as a difficulty in establishing effective work and social relationships.  He also demonstrates occasional suicidal ideation, a criterion for the 70 percent level.  The Board concludes that, when considered as a whole, the Veteran's disability picture most closely approximates occupational and social impairment with reduced reliability and productivity, and thus warrants assignment of a 50 percent rating.  

As just noted, the clinical evidence in this case does not present a consistent picture.  The VA examination in June 2008 presents a somewhat milder assessment of the Veteran's symptoms than does a December 2007 Vet. Center evaluation.  VA mental health medication management notes are generally consistent with the VA examination report.  The Veteran has specifically disagreed with the June 2008 examination findings, stating that the effects of his medication presented a false picture of his true symptoms, but that he and his wife had agreed that it was important for him to stay on the medications at the time of the examination.  We find the Veteran to be credible in his account, as his description of his symptoms has been largely consistent, and inconsistencies, such as regarding suicidal ideation, are reasonably accounted for in his statements.  

In terms of the examples specified in the rating criteria, the June 2008 examination report reveals that the Veteran does have panic attacks, described as strong anxiety attacks when driving.  A Vet Center evaluation from December 2007 also reveals that the Veteran endorsed panic attacks, and experiences severe distress when exposed to stimuli triggering recollection of stressor events.  The Veteran's spouse submitted a statement in November 2009.  She described the Veteran's feelings of anxiety, worry, and fear of abandonment.  She also recounted that it is difficult for him to stay focused on tasks.  In this case, panic attacks more than once a week are demonstrated.

Regarding suicidal ideation, the Veteran reported in June 2008 that he had no homicidal thoughts, but noted that he had passive and active suicidal thoughts before he had his own family.  This appears to indicate that he no longer has such symptomatology.  Indeed, VA mental health medication management notes from 2008 and 2009 consistently reveal that the Veteran had no suicidal or homicidal ideation.  However, in a November 2009 statement, the Veteran specifically addressed suicidal ideation, and stated that he had not discussed it with anyone, but he stated that such thoughts do come from time to time.  He described experiencing such feelings after the attack at Fort Hood, an event which sent him into a deep depression for more than a week, and which included suicidal ideation.  He stated that, over the 35 years of emotional troughs associated with PTSD, he has experienced numerous periods of suicidal ideation.  

Thus, while suicidal ideation is not constant, it does appear to be at least an occasional and disabling symptom of the Veteran's PTSD.  To this extent, it supports a rating higher than 30 percent.  

The June 2008 examiner also found that the Veteran's affect was constricted.  A Vet Center evaluation from December 2007 also reveals a restricted range of affect.  The Board finds this description to be the equivalent of flattened affect.  However, VA mental health medication management notes from 2008 and 2009 consistently show affect to be full.  Thus, while this criterion is not always present, it is at least part of the time.

Regarding a difficulty in establishing effective work and social relationships, the Veteran reported to the June 2008 examiner that he was working as an educational consultant, and was currently employed part-time.  The examiner noted that his post-military work record was uneven until he acquired his current job, 13 years ago.  As reported by the examiner, other workers at his current job noted a shift in his behavior when the Iraq war started.  As reported by the examiner, although the Veteran feels that he has lost a lot of emotional closeness and social connectedness over the years, he appears to be functioning reasonably well at this time, with the help of his therapy and medications.  The examiner noted diminished function in performance in employment, family role functioning, and social/interpersonal relationships.  He feels that his inability to talk about his traumatic experiences in the service has resulted in alienation from friends and family.  According to the examiner, work productivity has been mildly to moderately impacted by anxiety and depression over the years.  

A Vet Center evaluation from December 2007 reveals that the Veteran experiences avoidance of thoughts and activities associated with traumatic events, diminished interest in activities, feelings of detachment from others.  The social worker remarked that the Veteran continues to suffer PTSD symptoms to the severe degree, and that he continues to have problems in his activities of daily living that affect his quality of life in dealing with society and family members.  

As noted above, the Vet. Center assessment is somewhat inconsistent with the other clinical evidence, particularly in regard to the description of severe symptoms.  It is important to note that use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2010).  It should also be noted that words such as "severe" are not defined in the VA Schedule for Rating Disabilities or in the DSM-IV.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  

In this case, the Vet. Center social worker's assessment does pertain to the Veteran's difficulty in establishing effective work and social relationships and supports a rating higher than 30 percent.  

A friend of the Veteran submitted a letter in November 2009, in which she described the Veteran's preoccupation with the terrible waste of life during both the Vietnam actions of his past and the ongoing military action in Iraq.  She stated that he struggled with many after effects, including difficulties maintaining relationships and trust, and stated that his feelings were so intense that she feared he would lose what previously had been anchors--his family, his faith, and his work.

The Veteran's brother submitted a letter in November 2009, in which he stated that the Veteran is a very different person after his time in Vietnam.  He is no longer an outgoing, happy person.  His depression and cynicism were noted as obvious to him.  

In sum, the evidence in this case clearly demonstrates a level of disability resulting from PTSD that is in excess of the criteria for the 30 percent level.  The Board acknowledges that certain criteria for the 50 percent rating are not met.  However, it is not necessary for all of the criteria for a particular rating to be met.  It is only necessary that the Veteran's overall disability picture more nearly approximates that rating.  Here, the Board finds that the Veteran's overall disability picture is clearly more impaired than is contemplated by the criteria for a rating at the 30 percent level, and this is supported by at least occasional symptomatology at the 70 percent level.  This is also supported by the assessments of the clinicians who have examined him, and by the Veteran's competent and credible description of his symptoms.  

The Board concedes that the June 2008 examiner found that there was not reduced reliability and productivity due to PTSD symptoms.  This is the underlying descriptor of the 50 percent level.  However, in so finding, the examiner noted that the Veteran's job schedule allows enough time off that his work is not seriously impacted by his symptoms.  However, the Veteran reported that he was only working part time.  The Board finds that the fact that the Veteran happens to have enough time away from work to reduce the overall impact of his symptomatology does not diminish the degree of disability resulting from his symptoms, but rather underscores it.  

While a 50 percent rating is warranted, the Board also finds that a rating above 50 percent is not warranted.  The Veteran does not appear to contend, and the evidence does not demonstrate total occupational and social impairment.  The Veteran is employed, albeit part time.  Moreover, there is no description of symptoms of the type and degree contemplated by the examples gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

And, with the exception of occasional suicidal ideation, there is no description of symptoms of the type and degree contemplated by the examples obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

In so finding, the Board notes that VA mental health medication management notes from 2008 and 2009 consistently reveal that the Veteran was oriented x3, neatly dressed and groomed, his speech was normal volume, tone and rate.  His thought process was goal directed.  He had no delusions or hallucinations.  His affect was full.  His insight and judgment were good.  

Similarly, the June 2008 examiner also found that the Veteran's general appearance was clean, neatly groomed, and casually dressed.  Psychomotor activity was unremarkable.  Speech was unremarkable.  His mood was good.  He was orientated to person, time, and place.  His thought process and content were unremarkable.  He had no delusions.  He was noted to understand the outcome of behavior and to understand that he has a problem.  He demonstrated an ability to maintain minimum personal hygiene.  He had no inappropriate behavior.  He had no obsessive/ritualistic behavior.  According to the examiner, there were no problems with activities of daily living.    

While the examiner found that remote memory was mildly impaired, he noted that recent and immediate memory was normal.  A Vet. Center evaluation from December 2007 reveals that the Veteran experiences difficulty with concentration and memory secondary to depression.  However, this does not approximate memory loss for names of close relatives, own occupation or own name.

In addition, the June 2008 examiner specifically found that there was not total occupational and social impairment due to PTSD signs and symptoms.  He also found that PTSD signs and symptoms do not result in deficiencies in judgment, thinking, family relations, work, mood or school.  These are the underlying descriptors of impairment at the 100 percent and 70 percent levels.

Moreover, the June 2008 examiner assigned a GAF score of 68.  Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. 

While the Veteran has been found to experience panic more than once a week, there is no contention that his episodes of panic are "near-continuous" or that due to depression his ability to function independently, appropriately and effectively has been affected.  As discussed above, the Veteran is employed.  

While a Vet Center evaluation from December 2007 reveals that the Veteran endorses symptoms of anger outbursts, problems with authority, and trust issues, there is no suggestion of impaired impulse control (such as unprovoked irritability with periods of violence).  The Veteran reported to the June 2008 examiner that he had no history of violence/assaultiveness.  The examiner found that he had good impulse control and no episodes of violence.  

In addition, there does not appear to be a difficulty in adapting to stressful circumstances (including work or a worklike setting).  

While the Veteran is acknowledged to have difficulty in establishing effective work and social relationships, there is no suggestion that he is an "inability" to establish and maintain effective relationships.  The June 2008 examiner reported that the Veteran has been married to his wife since 1974.  They have two children, and he has a "Great" relationship with his wife and children.  

In sum, the Veteran's service-connected PTSD is manifested by symptomatology that most closely approximates occupational and social impairment with reduced reliability and productivity.  Such symptomatology is contemplated by the 50 percent disability rating herein assigned.  While suicidal ideation is occasionally present, and is a criteria for the 70 percent rating, this symptomatology counters many symptoms which are of lesser degree than is contemplated for the 50 percent level, and ultimately supports the assignment of a 50 percent rating.  The Board believes that this result is consistent with the Veteran's description of his symptoms and resulting disability.  The Board concludes that the overall type and degree of symptomatology contemplated for a rating higher than 50 percent are not met.  

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  In Hart v. Mansfield, the CAVC extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  21 Vet. App. 505, 511 (2007).  

Here, while some of the more serious symptoms are experienced occasionally, this does not appear to be a true change in the disability level that would support a staged rating.  The Board concludes that the actual disability level has not significantly changed and a uniform evaluation is warranted.

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. Jul. 17, 2009).  The first question is whether the schedular rating adequately contemplates the claimant's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Here, the rating criteria clearly contemplate the Veteran's disability picture.  They include symptomatology of the type reported by the Veteran and by medical professionals on clinical evaluation.  Significantly, the rating criteria include higher ratings where symptomatology of the appropriate degree is demonstrated.  As such, referral for extraschedular consideration is not warranted.  



ORDER

An initial rating of 50 percent, but not higher, for PTSD is granted subject to the controlling regulation applicable to the payment of monetary benefits.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


